TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00710-CV


Blanca Coronado, Appellant

v.

Jarrett W. Martin, Appellee




FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
NO. 04-8667, HONORABLE BENTON ESKEW, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The clerk's record in this cause was due January 15, 2008.  In a letter to appellant
Blanca Coronado dated May 20, 2008, informing her that no record had been filed in this appeal, this
Court's clerk wrote:

	The Clerk of this Court filed appellant's notice of appeal on December 17, 2007. 
Notice was received from the district clerk's office of Bastrop County, Texas, on
April 29, 2008, that appellant has neither paid, nor made arrangements for payment,
for the clerk's record.  Accordingly, the clerk's record will not be timely filed.
 
	Appellant's attorney is requested to submit a status report regarding this appeal.  A
response regarding this matter is requested by this Court by June 04, 2008.  Failure
to do so will result in the dismissal of this appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b).


Coronado did not respond to this letter or pay or make arrangement to pay for the clerk's record. 
There is no indication that Coronado is entitled to proceed with this appeal or to have a record
prepared without advance payment of costs.
		This appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   July 17, 2008